DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The amendment and remarks of 28 June 2022 are entered.
	Claims 11-26 have been canceled. Claims 1-10 and 27 are pending. Claims 1-9 and 27 are withdrawn. Claim 10 is being examined on the merits.
	The RCE of 15 April 2022 has been entered.
The Restriction/Election requirement of 16 June 2020 remains in effect.
The Examiner has considered the arguments concerning the rejection under 35 U.S.C. 103 and not found them persuasive, with the Examiner’s response found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Christe et al. (WO 2015/171484 A1, published 12 November 2015, filed 4 May 2015, priority to 8 May 2014, hereafter referred to as ‘484) and Paolisso et al. (Diabetes Care 18:200-205, published February 1995, hereafter referred to as Paolisso).
The applied reference has a common assignee (Eli Lily and Company) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Amended claim 10 recites “A pharmaceutical composition suitable for subcutaneous administration comprising a therapeutically effective amount of insulin lispro and a subcutaneously effective amount of a vasoactive agent, wherein the vasoactive agent is iloprost and wherein the ratio of insulin lispro to iloprost in the composition is about 10-30 U insulin lispro : about 1 nmol iloprost” (emphasis added). The “suitable for subcutaneous administration” found in the preamble is interpreted as an intended use. Per MPEP 2111.02 II., 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). 

In this instance, the Examiner interprets the subcutaneous administration within the preamble as expressing an intended use. There is no indication that a subcutaneous administration offers any limitations to the structure of the composition. Therefore, the language in the preamble is not considered to be a limitation and is of no significance to claim construction. As to the iloprost, the “subcutaneously effective amount” limitation as discussed in the Final Rejection of 25 October 2021 is interpreted as only requiring an amount, not that subcutaneous administration actually occur. 
The ‘484 application claims a combination of an insulin and treprostinil, where the treprostinil is at 0.01 to about 30 µM and the insulin is from 40-500 IU/mL (see e.g. claims 1 and 4). The ‘484 application further claims that the insulin is insulin lispro (see e.g. claims 2 and 3). The composition where 40 U of insulin is present with 0.01 µM of treprostinil is about 30 U insulin to 1 nmol treprostinil. 
The difference between ‘484 and the claimed invention is that ‘484 does not teach use of iloprost.
Paolisso teaches the combination of insulin with iloprost (see e.g. p.201 col.10. Low dose iloprost infusion is taught to strengthen insulin action independent of a decline in vascular tone due to the iloprost (see e.g. p.204 Col.3 to p.205 Col.1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘484 containing 40 U of insulin lispro and 0.01 µM treprostinil by substituting iloprost for the treprostinil as found in Paolisso. The motivation to substitute the components comes from Paolisso suggesting the use of low doses of iloprost with insulin, as well as the treprostinil and iloprost being from the same chemical family of prostacyclin IP1 receptor agonists. There would be a reasonable expectation of success because iloprost was already suggested to be combined with insulin as in Paolisso, with a skilled artisan expecting that substitution of treprostinil as in ‘484 with another prostacyclin IP1 receptor agonist in the form of iloprost would offer similar results. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments:
The Applicants allege the rejection fails to make a prima facie case of obviousness for the same reasons of record.
The Examiner has addressed the previous arguments and found them unpersuasive. The Examiner maintains that the rejection establishes a prima facie case of obviousness for those same reasons.
The Applicants argue that in response to the arguments concerning subcutaneous administration in the Final Rejection that claim 10 has been amended to recite “suitable for subcutaneous administration” and that iloprost is a vasoactive agent.
The Examiner has addressed the “suitable for subcutaneous administration” in the preamble above, finding that its presence in the preamble merely expresses an intended use in accordance with MPEP 2111.02, and therefore is not a limitation of significance to claim construction. As to the iloprost being claimed as a vasoactive agent, this is clear from the Paolisso art of record. For instance, Paolisso states that “By contrast, iloprost delivery produced a significant increase in insulin-mediated glucose uptake” when describing skeletal muscle blood flow on p. 203. PGI2 eicosanoids such as iloprost are also described by Paolisso as being potent vasodilators, i.e. they provide vasoactive activity (see e.g. p.204). There is no particular definition of “vasoactive agent” that would somehow exclude iloprost as taught in Paolisso for substitution in place of the treprostinil of ‘484. As further evidence the art recognized that iloprost was a vasoactive agent, see WO 2016/177660 A1, published 10 November 2016, priority to 6 May 2015, which states “…other vasoactive drugs, for examples prostanoids, such as iloprost, beraprost, cicaprost, epoprostenol, treprostinil” (emphasis added, see e.g. p.18 lines 8-9).
The Applicants argue that [0029]-[0032], [0047]-[0048], [0053]-[0054], and working examples lead a skilled artisan to understand that the subcutaneously effective amount of iloprost provides vasoactive activity.
The Examiner has considered the relevant portions of the specification. Even considering these arguments, the dosing is generally provided by ‘484, with Paolisso only providing iloprost as being known to be administered with insulin, and being in the same chemical family as treprostinil. 
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658